Citation Nr: 1704905	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  00-145 10A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for Meniere's syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas.

The Veteran provided testimony at a December 1999 Travel Board hearing at the San Antonio VA office.  A transcript is associated with the claims folder.

In May 2000, the Board denied service connection for a psychiatric disability on the basis that it was not a well-grounded claim, and denied service connection for PTSD on the merits.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court), which, by Order dated November 26, 2002, granted a Joint Motion for Remand (Joint Motion).  In part, the Court found that the Board failed to provide adequate reasons and bases for its evaluation of the medical evidence and the Veteran's competency to provide a medical opinion in view of his medical training.

The appeal was again before the Board in November 2003.  The Board remanded the claim for additional procedural and evidentiary development. 

In March 2007, the Board denied service connection for a psychiatric disorder because the evidence of record failed to demonstrate that the Veteran had a current diagnosis of PTSD, or that the Veteran's current acquired psychiatric disorders were related to service.  The Veteran appealed to the Court, and in a March 2009 Memorandum Decision, the Court vacated the Board's March 2007 decision and found that the Board did not address the applicability of the presumption of soundness, failed to provide adequate reasons and bases for assigning less probative weight to favorable evidence, and failed to explain why probative weight was assigned to evidence based on an inaccurate factual premise. 

In November 2009, the Board remanded the claim for further evidentiary development.  Specifically, the Board directed that the Veteran be afforded a neuropsychiatric examination that addressed the questions of whether he had a current mental disorder that resulted from a mental disorder that was superimposed upon the preexisting personality disorder, or whether any other preexisting neuropsychiatric disorder (other than the personality disorder) was aggravated by active service. 

The Veteran was subsequently afforded a VA examination in February 2010, and the Board denied service connection for an acquired psychiatric disorder to include PTSD in August 2010.  The Veteran appealed the Board's decision to the Court, and the Court granted a Joint Motion in September 2011.  The Joint Motion vacated the Board's August 2010 decision, and remanded the case for compliance with instructions provided in the Joint Motion.

The Board remanded the claim for PTSD again in July 2012 and October 2013 for further development.

The Veteran filed a claim for Meniere's syndrome in February 2014.  A rating decision was issued in October 2014 and a notice of disagreement (NOD) filed in February 2015.  A statement of the case (SOC) was issued to the Veteran in June 2016.  He filed a Form 9 in November 2016.  Therefore, the issue of service connection for Meniere's syndrome is timely on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

In Cook v. Snyder, No. 15-0873, slip op. (U.S. Vet. App. Jan. 31, 2017) (precedential panel decision), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 7107(b) is properly interpreted as allowing a VA claimant the right to request and receive a Board hearing for the purpose of submitting additional evidence after a remand from the Court, even if he or she previously received a hearing before the Board at another stage of the appellant proceedings.  The court states that limiting a claimant to a single Board hearing without regard to the stages of appellate proceedings that have occurred, especially in light of the appellants desire to submit additional evidence in the form of testimony, is not consistent with the solicitous guarantee of claim development evident from the specific sections and overall structure of the VA claims and appeals process.  In other words, the Court held that an appellant who received a personal hearing at one stage of the appellate process before the Board is not barred from requesting and receiving a Board hearing during a separate stage of the appellate process before the Board, namely, following a remand from the Court.  

In a June 2016 Report of General Contact, the Veteran requested a hearing for his PTSD claim.  The RO explained that he had a DRO hearing in 1997 and a travel board hearing in 1999.  The Veteran expressed his disappointment because he felt that the VA was not considering all the evidence and he desired another hearing.  In light of the recent panel decision cited above, the Veteran should be scheduled for a hearing on remand.

Additionally, the Veteran requested a videoconference hearing for the issue of service connection for Meniere's syndrome.  (See November 2016 Form 9).  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107 (b) (West 2014).  In light of the Veteran's request, and because the RO schedules videoconference hearings, a remand of this matter to the RO is warranted.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a Veterans Law Judge.  The Veteran and his representative should be provided with a written confirmation of the location, date, and time of his hearing and a copy of such should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




